UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
______________________________________________

SEILA APPLIN,

                                      Plaintiff,

                       v.                                                  1:08-CV-334
                                                                               (FJS)
DONALD C. WINTER, Secretary of
the Navy,

                              Defendant.
______________________________________________

APPEARANCES                                          OF COUNSEL

RUCKER & ASSOCIATES, PC                              DONNA W. RUCKER, ESQ.
888 16th Street, N.W.
Suite 800
Washington, DC 20006
Attorneys for Plaintiff

OFFICE OF THE UNITED                                 OLIVER MCDANIEL, AUSA
STATES ATTORNEY                                      ANDREW NELSON, AUSA
555 Court Street, N.W.
Room E-4206
Washington, D.C. 20530
Attorneys for Defendant

SCULLIN, Senior Judge

                                             ORDER

       Currently pending before the Court is Defendant's motion for summary judgment. See

Dkt. No. 42. On March 12, 2012, the Court held a conference with counsel to address the status

of this case in general and the pending motion in particular.

       At the conference, the Court noted that the parties disputed whether Plaintiff had

commenced this action within ninety days of receiving her right-to-sue letter. The Court advised
counsel that it did not need to determine whether the ninety-day period began to run on

November 24, 2007, when the post office delivered the right-to-sue letter to Plaintiff's former

address (ninety four days before she filed her complaint in this action), or on November 28,

2007, when her attorney received the right-to-sue letter, because, even if the earlier date were the

applicable date, this was an appropriate case for the application of equitable tolling. See Colbert

v. Potter, 471 F.3d 158, 167 (D.C. Cir. 2006) (noting that "'like a statute of limitations, [the

statutory time requirement] is subject to waiver, estoppel, and equitable tolling'" (quoting Zipes,

455 U.S. at 393, 102 S. Ct. 1127)). Therefore, the Court denied Defendant's motion on this

ground.

         The Court then addressed Plaintiff's claim of discrimination. The Court noted that its

review of the parties' submissions demonstrated that Plaintiff had raised a number of factual

issues that precluded granting summary judgment to Defendant on this claim.

         Finally, the Court addressed Plaintiff's retaliation claim. The Court noted that Plaintiff

relied on the temporal proximity between the conclusion of her protected activity, i.e., the parties'

settlement of Plaintiff's two previous EEOC complaints and Defendant's failure to promote her,

to establish an inference of retaliation. The Court concluded that the time between these events

was too remote, standing alone, to support such an inference. Therefore, the Court granted

Defendant's motion with respect to Plaintiff's retaliation claim.

         Accordingly, after considering the entire record in this case, the parties' submissions and

oral arguments, and the applicable law, and for the reasons stated at the conference, the Court

hereby

         ORDERS that Defendant's motion for summary judgment is GRANTED with respect to


                                                  -2-
Plaintiff's claim of retaliation; and the Court further

       ORDERS that Defendant's motion for summary judgment is DENIED with respect to

Plaintiff's claim of discrimination; and the Court further

       ORDERS that the parties shall file their pretrial submissions on or before June 7, 2012;

and the Court further

       ORDERS that the parties shall file their motions in limine, if any, on or before June 7,

2012, and any responses thereto on or before June 11, 2012; and the Court further

       ORDERS that counsel shall appear for a final pretrial conference on June 14, 2012, at

10:30 a.m.; and the Court further

       ORDERS that the trial of this matter shall commence on June 18, 2012, at 9:30 a.m.


IT IS SO ORDERED.


Dated: March 15, 2012
       Syracuse, New York




                                                  -3-